WHATLEY, Judge.
On January 13, 2003, Robert Willey filed this appeal to challenge the amount of restitution the trial court ordered him to pay at a December 16, 2002 hearing. He contends that the trial court erred in ordering him to pay $220 in restitution because the victim suffered a loss of only $120. Appellate counsel sought and was granted leave from this court to have the record supplemented with the restitution order entered on December 16, 2002. The circuit court clerk certified that no order of restitution was filed as a result of the hearing on that date.
At Willey’s sentencing hearing on November 6, 2002, the trial court orally ordered that Willey pay, consistent with his plea agreement, $60 in restitution. The order of probation filed on January 13, 2003, reflects that restitution amount. Accordingly, we affirm the restitution amount of $60.
Affirmed.
SALCINES and SILBERMAN, JJ., Concur.